DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 8/4/2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 18, the applicant argues that Chung does not teach removing a stack of gate dielectrics from first and second logic region before the nitride plasma treatment process.  It is noted that in the proposed combination of Hong and Chung, the plasma treatment and annealing processes are performed during the step of forming the high voltage gate dielectric (which would correspond to the steps of Fig. 7 or 8 or Hong). Hence, by incorporating the plasma treatment and annealing steps into the process flow at steps Fig. 7 or 8, the treatment processes would occur after removing a stack of gate dielectrics from first and second logic region, as claimed in claim 18.
Furthermore, Chung teaches that gate dielectric precursor layers, such as Fig. 4, 316 and Fig. 7, 602, are removed prior to the plasma treatment process of layer 802. 
It is noted that claim 1 merely recites that the nitride plasma treatment and annealing process of the high voltage precursor layer occurs “after forming the high-voltage gate dielectric precursor layer”.


Claim Objections
Claims 22 and 23 are objected to because of the following informalities:  claim 22 contains the recitation “are one directly next to another” ; claim 23 contains the typographical error “formig” in line 5.
  Appropriate correction is required.

Terminal Disclaimer
The terminal disclaimer filed on 8/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,325,919 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 4-7, 9, 10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (U.S. Patent #9437500), in view of Chuang et al (U.S. Pub #2016/0005756), in view of Hong et al (U.S. Pub #2015/0069524).
With respect to claim 1, Hong teaches a method for forming an integrated circuit (IC), the method comprising: providing a substrate including a logic region (Fig. 3-10, 320-328 and Col 6 Ln 48-58) and a memory region (Fig. 3-10, NVM region)  separated by a boundary region, wherein the logic region has a plurality of logic sub-regions including a first logic sub-region (Fig. 3-10, SLV2 328) and a second logic sub-region (Fig. 3-10, DG region 320) with an operation voltage greater than that of the first logic sub-region; 
forming a memory cell structure (Fig. 10, 920) on the memory region of the substrate; and 
forming a gate dielectric precursor layer (Fig. 4, 402) on the plurality of logic sub-regions; 
removing the gate dielectric precursor layers concurrently from the first logic sub-region and the second logic sub-region (Fig. 5, 402 is removed from 320 and 328; Col 7 Ln 11-25); 
forming a high-voltage gate dielectric precursor layer (Fig. 5, 502) on the first logic sub-region and the second logic sub-region; and 
removing the high-voltage gate dielectric precursor layer from the first logic sub-region (Fig. 7, layer 502 is removed from region 328; Col 8 Ln 3-15), wherein the first logic sub-region has a logic device configured to operate at a voltage smaller than that of another logic device of the second logic sub-region.

Chuang teaches forming a memory cell structure (Fig. 5, 502a/502b) on a memory region of the substrate, wherein the memory region is separated from the logic region by a boundary region (Fig. 5, 303c) defined therebetween; and
forming a dummy capping layer (Fig. 6, 602) covering the memory cell structure;
wherein the stack of gate dielectric precursor layers (Fig. 7, 604 and 702) is formed on the dummy capping layer after the forming of the dummy capping layer.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form a memory cell structure and dummy capping layer on the substrate of Hong, before forming the gate dielectric precursor layers such that the gate dielectric precursor layers are formed on the dummy capping layer as taught by Chuang in order to implement a split gate flash memory device (Paragraph 13-14), wherein the dummy capping layer protects the memory cells during the processing of the gate dielectric layers of the logic region (Paragraph 29)

Hong does not teach that the gate dielectric precursor layer is a stack of gate dielectric precursor layers.


Hong does not teach performing a nitride plasma treatment process and an annealing process to the stack of gate dielectric precursor layers and the high-voltage gate dielectric precursor layer after forming the high-voltage gate dielectric precursor layer.
Chung teaches performing a nitride plasma treatment process and an annealing process to the stack of gate dielectric precursor layers and the high-voltage gate dielectric precursor layer after forming the high-voltage gate dielectric precursor layer (Paragraph 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform performing a nitride plasma treatment process and an annealing process to the stack of gate dielectric precursor layers and the high-voltage gate dielectric precursor layer of Hong as taught by Chung in order to improve the quality of the gate dielectric layer (Paragraph 30).

With respect to claim 4, Hong2016 teaches forming a low voltage gate dielectric precursor layer (Fig. 8, 702/802) on the substrate at the first logic sub-second logic sub-region;
patterning the low-voltage gate dielectric precursor layer to form a low-voltage logic gate dielectric overlying the first logic sub-region (Fig. 10, 328); and
patterning the high-voltage gate dielectric precursor layer and the low-voltage gate dielectric precursor layer to collectively form a high-voltage logic gate dielectric overlying the second logic sub-region (Fig. 10, 320).
With respect to claim 5, Hong2016 teaches that the low-voltage gate dielectric precursor layer comprises a high k dielectric liner stacked on a silicon dioxide layer (Col 8 Ln 17-55).
With respect to claim 6, Hong2016 teaches forming and patterning a conductive layer overlying the first logic sub-region and the second logic sub-region to respectively form a high-voltage logic gate electrode (Fig. 9, 906) on the high-voltage logic gate dielectric and a low-voltage logic gate electrode (Fig. 9, 914) on the low-voltage logic gate dielectric.
With respect to claim 7, Hong2016 does not teach replacing the high-voltage logic gate electrode or the low-voltage logic gate electrode with a metal gate electrode.  
Hong2015 teaches replacing the high-voltage logic gate electrode or the low-voltage logic gate electrode with a metal gate electrode (Paragraph 38).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace a gate electrode of Hong2016 with a 

With respect to claim 9, Hong2016 teaches forming source/drain regions on opposite sides of the logic gate electrode and further on opposite sides of the high voltage logic gate electrode and the low voltage logic gate electrode and within the logic region (Fig. 10, 1010/1012, 1022/1024, etc.).
Chuang teaches removing the dummy capping layer from the memory region (Fig. 13); and
forming source/drain regions (Fig. 5, 510) on opposite sides of the memory cell structure and within the memory region.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to remove the dummy capping layer as taught by Chuang in order to perform concurrent processing on the memory cell region and logic region; and to form source/drain regions in the memory region in order to form a memory cell transistor.
With respect to claim 10, Chuang teaches forming a contact etch stop layer (CESL) (Fig. 15, 1502 and Paragraph 38; Fig. 1, 122) along an outline of the memory cell structure and the logic devices;
forming a lower inter-layer dielectric layer (Fig. 1, inter-gate oxide layer 124) between and over the memory cell structure and the logic devices;
forming an upper inter-layer dielectric layer (Fig. 1, 142; Fig. 17, 1702) over the lower inter-layer dielectric layer; and

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form a CESL, lower and upper interlayer dielectrics, and contacts on the substrate of Hong as taught by Chuang in order to achieve the predictable result of creating electrical contacts to the devices.
With respect to claim 22, Hong does not teach that the first logic sub-region and the second logic sub-region are directly next to another.
Hong2015 discloses that a DGO region (Fig. 1, DGO, corresponding to the second region of Hong) can be directly next to a logic sub-region (Fig. 1, 152).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to position the first logic sub-region and the second logic sub-region of Hong directly next to another as taught by Hong2015 in order to improve the process flow of manufacturing non-volatile memory device combined with standard CMOS devices (Paragraph 4 and 10).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hong2016, Chuang, Hong2015, and Chung, in view of Lee (U.S. Pub #2009/0104780).
With respect to claim 3, Hong2016 does not teach that the stack of gate dielectric precursor layers comprises at least a first gate dielectric 
Lee teaches that the stack of gate dielectric precursor layers for a high voltage logic device can comprises at least a first gate dielectric precursor layer, a second gate dielectric precursor layer, and a third gate dielectric precursor layer stacked on above another (Fig. 1C-1D, 120). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the gate dielectric precursor layers of Hong2016 to comprise first, second, and third layers as taught by Lee in order to concurrently provide a gate dielectric precursor layer for an ONO device (Paragraph 16).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hong2016, Chuang, Hong2015, and Chung, in view of Liu (U.S. Pub #2016/0013197).
With respect to claim 11, Hong2016 and Chuang does not teach that forming the memory cell structure comprises:
forming a pair of floating gate electrodes; forming a pair of control gate electrodes respectively on the floating gate electrodes; and forming a pair of select gate electrodes laterally alongside the floating gate electrodes and the control gate electrodes.
Liu teaches forming the memory cell structure comprises: forming a pair of floating gate electrodes (Fig. 3, 302a/302b); forming a pair of control gate electrodes (Fig. 3, 318a/318b) respectively on the floating gate electrodes; and 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the memory cell structure of Hong2016 and Chuang to have the floating gates, control gates, and select gates arrangement as taught by Liu in order to implement a split gate flash memory cell (Paragraph 35).

Claim 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (U.S. Pub #2015/0069524), in view of Ema et al (U.S. Pub #2005/0110071), in view of Chung et al (U.S. Pub #2013/0260547). 
With respect to claim 18, Hong teaches a method for forming an integrated circuit (1C), the method comprising:
providing a substrate including a logic region, wherein the logic region has a plurality of logic sub-regions including a first logic sub-region (Fig. 1, LOW VOLTAGE 152) and a second logic sub-region (Fig. 1, DGO 151);
forming a stack of gate dielectric precursor layers (Fig. 2, 108 and 110) on the plurality of logic sub-regions;
removing the stack of gate dielectric precursor layers from the first logic sub- region (Fig. 5, removal from region 152) and the second logic sub-region (Fig. 3, removal from region 151);
forming a high-voltage gate dielectric precursor layer (Fig. 4, 114) on the first logic sub-region and the second logic sub-region; and

Hong does not teach
wherein a dielectric isolation structure between the first logic sub-region and the second logic sub-region has an asymmetric structure with a deeper groove relative to an upper surface of the substrate at a first upper corner of the dielectric isolation structure closer to the first logic sub-region than a groove relative to the upper surface of the substrate at a second upper corner of the dielectric isolation structure closer to the second logic sub-region.
Ema teaches
wherein a dielectric isolation structure between the low-voltage logic sub-region (Fig. 29A-29, region corresponding to 486) and the high-voltage logic sub-region (Fig. 29A-29, region corresponding to 480) has an asymmetric structure with a deeper groove (Fig. 29B, 414) relative to an upper surface of the substrate at a first upper corner of the dielectric isolation structure closer to the low-voltage logic sub-region than a groove relative to the upper surface of the substrate at a second upper corner of the dielectric isolation structure closer to the high-voltage logic sub-region.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the dielectric isolation structure of Hong to have an asymmetric structure as taught by Ema in order to allow the threshold voltage of the high voltage device to remain high (Paragraph 228).


performing a nitride plasma treatment process and an annealing process to the high-voltage gate dielectric precursor layer.
Chung teaches performing a nitride plasma treatment process and an annealing process to the stack of gate dielectric precursor layers and the high-voltage gate dielectric precursor layer after forming the high-voltage gate dielectric precursor layer (Fig. 8, 802; Paragraph 30), and after removing initial gate dielectric precursor layers (for example, Fig. 4, 316 and Fig. 7, 602).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform performing a nitride plasma treatment process and an annealing process to the high-voltage gate dielectric precursor layer of Hong, after removing the stack of gate dielectric precursor layers from the first logic sub-region and the second logic sub-region, as taught by Chung in order to improve the quality of the gate dielectric layer (Paragraph 30).

Allowable Subject Matter
Claims 12-17 are allowed.
Claim 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN P SANDVIK/           Primary Examiner, Art Unit 2826